

116 HR 7381 IH: To amend title 18, United States Code, to include a penalty for the destruction of a memorial of a constitutional leader, and for other purposes.
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7381IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Mr. Banks (for himself, Mr. Roy, Mr. Budd, and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to include a penalty for the destruction of a memorial of a constitutional leader, and for other purposes.1.Destruction of veterans, Presidents of the United States, or signers of the Declaration of Independence memorialsSection 1369 of title 18, United States Code, is amended—(1)in the section heading by striking veterans’ and inserting veterans, Presidents of the United States, or signers of the Declaration of Independence; and(2)in subsection (a) by inserting , a person or persons who signed the Declaration of Independence, or a President of the United States after United States. 